Citation Nr: 0736503	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypothyroidism.

2.  Entitlement to service connection for patello-femoral 
syndrome, right knee, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for patello-femoral 
syndrome, right knee, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for lumbar spine 
disability.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for chronic disability 
manifested by sore joints, to include as due to undiagnosed 
illness.

7.  Entitlement to service connection for cervical spine 
degenerative arthritis, to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to undiagnosed 
illness.

9.  Entitlement to service connection for hypertension, to 
include as due to his service connected hypothyroidism.  

10.  Entitlement to service connection for edema (claimed as 
fluid retention in legs).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973 
and November 1990 to August 1991 (including service in 
Southwest Asia from January 1991 to May 1991).  He also 
served in the National Guard. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and August 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran presented testimony at an 
RO hearing in November 2005.  A transcript of the hearing is 
associated with the veteran's claims folder. 

The veteran's March 2004 notice of disagree also disagreed 
with the denial of service connection for hearing loss, 
arthritis condition, fatigue, weight gain, hair loss, and 
memory loss.  However, he withdrew these issues in a November 
2005 Statement in Support of the Claim (VA Form 21-4138).  He 
also withdrew a request for a Board hearing at that time.  

The issues of entitlement to service connection for lumbar 
spine disability, for COPD, for hypertension; and for  
patello-femoral syndrome, left knee, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's hypothyroidism is not manifested by 
fatigability, constipation, and mental sluggishness. 

2.  Patello-femoral syndrome of the right knee was not 
manifested during the veteran's active duty service or for 
several years after service, nor is it otherwise related to 
service.

3.  Sinusitis was not manifested during the veteran's active 
duty service or for several years after service, nor is it 
otherwise related to service.

4.  Chronic disability manifested by sore joints was not 
manifested during the veteran's active duty service or for 
several years after service, nor are they otherwise related 
to service.

5. Cervical spine disability was not manifested during the 
veteran's active duty service or for several years after 
service, nor is it otherwise related to service.

6.  Edema (claimed as fluid retention in legs) was not 
manifested during the veteran's active duty service or for 
several years after service, nor is it otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7903 
(2007).

2.  Patello-femoral syndrome, right knee, was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Sinusitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Disability manifested by sore joints was not incurred in 
or aggravated by the veteran's active duty service, nor may 
they be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6. Edema was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in May 2002 and March 2004.  In June 2002 and 
April 2005 VCAA letters were issued to the appellant.  These 
letters effectively notified the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Since the May 2002 and April 2005 VCAA notice preceded the 
September 2003 and August 2005 RO rating decisions, there is 
no defect with respect to the timing of the VCAA notices.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in June 2002 and April 2005 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the Board concludes below that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings and effective dates are rendered moot.  In 
any case, the RO provided the veteran with a March 2006 
correspondence that fully complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records, and VA 
examinations dated June 2003 and September 2006.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  In cases where the veteran has not 
been afforded a VA medical examination with etiology opinion, 
the reason will be explained in the following decision.  The 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues addressed on the merits 
in the following decision.  

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected hypothyroidism warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hypothyroidism has been rated 
by the RO under the provisions of Diagnostic Code 7903.  
Under this regulatory provision, a rating 10 percent assigned 
for hypothyroidism manifested by fatigability, or continuous 
medication required for control of symptoms.  A 30 percent 
disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is assigned for muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating is assigned for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia, and sleepiness.

The veteran underwent a VA examination in June 2003.  He 
complained of chronic fatigue that began during the Gulf War.  
He also reported gaining weight during the Gulf War (from 192 
pounds to 230 pounds).  Upon examination, he did not have a 
low grade fever or nonexudative pharyngitis.  He did not have 
palpable or tender cervical or axillary lymph nodes.  He did 
not have generalized muscle ache or weakness and did not have 
fatigue following the 24 hours or longer after exercise.  He 
no longer had headaches or migratory joint pains.  He had no 
neuropsychological symptoms or sleep disturbance.  The 
examiner noted that the diagnosis of hypothyroidism was made 
in the summer of 1991; and the veteran was placed on 
Synthroid.  His symptoms gradually subsided.  The examiner 
noted that the veteran did not meet any of the criteria for 
chronic fatigue syndrome.  He diagnosed the veteran with 
hypothyroidism adequately treated with Synthroid at present.        

The veteran underwent another VA examination in September 
2006.  He reported a medical history of dry skin, thinning 
hair, pruritus, diarrhea, and fatigability.  Upon 
examination, he had a slight weight gain (less than 10 
percent compared to baseline).  His thyroid was of normal 
size.  His blood pressure was 130/80.  He had hair loss on 
his lower extremities only.  There was no evidence of 
recurrent laryngeal nerve damage; slow speech; depression; 
apathy; psychosis; dementia; carpal tunnel syndrome; tarsal 
tunnel syndrome; or sympathetic nervous symtoms.  His muscle 
strength was 5/5 in both upper and lower extremities.  Deep 
tendon strength was 1+ in each tricep and each bicep.  
Brachioradialis was 1+ bilaterally.  Knee jerk was 0 in the 
left and 2+ in the right.  Ankle jerk was 0 in the left and 
1+ in the right.  The examiner noted that the lack of 
reflexes is due to his history of back surgery.  There were 
no other signs of thyroid disease.  The examiner diagnosed 
the veteran with hypothyroidism in remission, with no 
significant effects on his usual occupation or activities of 
daily living.  

The Board notes that in order to warrant a rating in excess 
of 10 percent, the veteran's hypothyroidism must be 
manifested by fatigability, constipation, and mental 
sluggishness.  Since May 2002, the evidence reflects that the 
veteran's hypothyroidism has been under control and in 
remission.  The veteran showed no current signs of 
fatigability, mental sluggishness, and constipation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for hypothyroidism 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Service Connection Legal Criteria

The remaining issues before the Board involve claims of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, or 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): an undiagnosed illness; the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service- connection. 38 
C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. 
§ 3.317(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Patellofemoral syndrome, right knee, to include as due to an 
undiagnosed illness 

The service medical records show no findings attributed to a 
right knee disability.

The first post service evidence of a right knee disability is 
dated April 1996.  The veteran complained of right knee pain 
of one month's duration.  He first noticed it when he was 
clearing ice with his foot, while ice fishing.  He also 
stated that he has been doing a fair amount of walking or 
biking in order to maintain physical conditioning so as to 
pass a National Guard physical training test.  Upon 
examination, on the medial aspect of the knee, on the joint 
line, there was a fullness and slight swelling consistent 
with either thickened tendon or more likely a bursitis.  The 
joint itself had no effusion or ligament laxity.  He was 
assessed with suspect bursitis.  Nine days later, the veteran 
stated that he had been having symptoms for months.  He also 
denied any recent injury; but alleged to have injured the 
knee 10 years earlier.  He complained of catching in the 
knee; and pain with twisting motions.  He was diagnosed with 
degenerative meniscal tear and meniscal cyst.  He underwent a 
right knee arthroscopy in May 1996.      

The Board notes that examinations conducted in April 1994, 
January 1996, and January 1998 all yielded normal results.  
Moreover, in conjunction with each examination, the veteran 
completed a Report of Medical History in which he indicated, 
by checked box, that he did not have a trick or locked knee, 
or swollen or painful joints.     

The veteran underwent a VA examination in June 2003.  He 
walked with a mildly antalgic gait.  His left knee was tender 
over the inferior, medial, and lateral patella with mild 
swelling.  There was no erythema or ecchymosis.  There was 
mild crepitus with extension and flexion.  He had pain free 
range of motion from 0-110 degrees even after repetitive use.  
His right knee had three punctuate scope sites which were 
tender to palpation.  The knee was tender in the inferomedial 
and lateral aspects.  There was mild swelling; but no 
erythema or ecchymosis.  There was negative anterior and 
posterior drawer sign with no laxity medially or laterally.  
There was marked crepitus with extension and flexion.  The 
veteran was diagnosed with bilateral knee patellofemoral 
syndrome.  

The Board observes that the veteran's current knee disability 
has been diagnosed as bilateral knee patellofemoral syndrome.  
Such a diagnosis effectively moots consideration of an 
undiagnosed illness theory of service connection under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, it is still for 
consideration whether the veteran's right knee patellofemoral 
syndrome was manifested during service or is otherwise 
related to service.  (As noted above, the veteran's left knee 
patellofemoral syndrome is an issue addressed in the remand).   

The first evidence of a right knee disability is dated April 
1996.  This evidence is not dated within the veteran's active 
duty service.  Moreover, examinations dated April 1994, 
January 1996, and January 1998 all were normal.

The Board acknowledges that there has been no competent 
medical opinion rendered with regards to whether the current 
disability is related to service.  However, the Board notes 
that without any evidence that an injury was incurred in 
service, there is nothing upon which a nexus opinion could be 
based.  The Board concludes that finds that a preponderance 
of the evidence is against the claim for service connection 
for right knee disability.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for patellofemoral syndrome, right knee, to include as due to 
an undiagnosed illness, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Sinusitis

The veteran stated at his November 2005 RO hearing that he 
had a couple incidents of sinus infections while he was in 
Vietnam; but that when he got out of service, he was no 
longer suffering from them.  He also stated that he had a bad 
sinus infection during the Gulf War (Operation Desert Storm).  

The service medical records reflect that upon induction into 
service (April 1969), the veteran completed a Report of 
Medical History in which he stated that he was "Healthy 
besides colds."  He specifically denied, by checked box, 
that he ever had sinusitis.  His April 1969 induction 
examination was normal.  In November 1971, he complained of 
muscle aches, chills, coughing, and a runny nose.  No 
diagnosis was rendered.  A March 1972 treatment report stated 
that Actifed was not working.  In October 1972, the veteran 
complained of a cold with cough.   

The veteran underwent an April 1973 separation examination 
that yielded normal findings.  He also completed a Report of 
Medical History in which he indicated, by checked box, that 
he has not had ear, nose, or throat trouble; chronic or 
frequent colds; or sinusitis.  

The veteran underwent examinations in August 1973, February 
1978, January 1982, May 1984, August 1988, April 1991, April 
1994, and January 1996.  None of them yielded a diagnosis of 
sinusitis.  Moreover, the veteran also completed Reports of 
Medical History in conjunction with each examination (in 
addition to a Report of Medical History dated January 1998).  
In the History dated February 1978, the veteran checked 
"yes" to having had ear, nose, or throat trouble; but there 
was no further explanation as to the nature of the trouble.  
He denied having chronic or frequent colds; or sinusitis.  
Furthermore, in every other Report of Medical History, he 
denied having ear, nose, or throat trouble; chronic or 
frequent colds; or sinusitis.  

A treatment report dated February 1997 reflects that the 
veteran complained of a headache, fever, and postnasal 
discharge over the last several days.  He was concerned that 
he might have strep throat because his throat was very sore.  
Upon examination, his throat was quite red and he had marked 
tenderness to percussion over the left maxillary sinus.  He 
was assessed with sinusitis.  

In May 1998, the veteran complained of cold and flu symptoms 
while training.  It was listed as a temporary disability that 
began as a cough.  When the veteran went to sick bay, he was 
diagnosed with bronchitis with sinus problems.  

The veteran underwent a VA examination in January 2003.  His 
sinuses were normal.  In his Report of Medical History 
(completed in conjunction with the examination), the veteran 
reported having had sinusitis.  He then noted that he had it 
(along with bronchitis) approximately 14 years ago with a bad 
cold.  

Finally, the veteran underwent a VA examination in June 2003.  
The examiner noted treatment for sinusitis in February 1997 
and May 1998; however, sinusitis was not apparent upon 
examination. 

The Board notes that although the service medical records 
show treatment for a runny nose and colds; they fail to show 
any findings attributed to sinusitis or other sinus 
infection.  The first evidence of sinusitis occurred in 
February 1997 (six years after service) and treatment records 
for sinusitis are limited to February 1997 and May 1998.  
There is no evidence of a chronic disability; and there is no 
evidence of a current disability.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Moreover, even if the June 2003 examination had revealed a 
current disability; the veteran would still need a competent 
medical opinion to link his current disability to service.  
Since there were no findings of a sinus infection during 
service; there is little upon which a nexus opinion could be 
based.

In any case, without evidence of a current disability and 
without a competent medical opinion linking a current 
disability to service, the preponderance of the evidence 
weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for sinusitis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Sore joints to include as due to an undiagnosed illness

The service medical records include an August 1971 report of 
muscle soreness; a November 1971 report of muscle aches; and 
an April 1973 Report of Medical History reporting a fractured 
right fourth finger ("normal now").  They also include 
examinations dated August 1973, February 1978, January 1982, 
May 1984, August 1988, April 1991, April 1994, January 1996, 
and January 1998 that all yielded normal results.  Moreover, 
at each examination, the veteran completed a Report of 
Medical History in which, by checked box, he specifically 
denied having swollen or painful joints.  

The veteran underwent a VA examination in June 2003; and he 
complained of pain in his low back, knees, elbows, and right 
hand.  As noted above, his knee disability has been diagnosed 
as bilateral patellofemoral syndrome.  

Upon examination, the veteran had essentially normal grip 
strength in both hands.  He had full extension and flexion of 
all five digits of the right hand.  He stated that sometimes 
with flexion of the distal interphalangeals (DIPs) and 
proximal interphalangeals (DIPs), he is unable to fully 
extend without force.  There was no thenar wasting or 
interosseus wasting or weakness.  Repetitive extension and 
flexion of the right middle digit resulted in a catching with 
extension of the DIP and PIP joints consistent with a flexor 
extension tendon injury.  X-rays showed degenerative 
arthritis of the DIPs.  He was diagnosed with right middle 
finger extension flexion tendon injury with degenerative 
joint disease of the DIPs of both hands.  

The veteran also complained of elbow pain.  On examination, 
his left elbow had normal extension and flexion.  There was 
no evidence of olecranon bursitis.  He was nontender over the 
medial and lateral epicondyles.  He had normal pronation and 
supination of the left elbow.  X-rays revealed an olecranon 
spur.  

The right elbow was tender over the lateral epicondyle; and 
there was pain with pressure exerted against the hand in 
supination and pronation.  There was also pain at the lateral 
epicondyle consistent with tennis elbow.  The medial 
epicondyle was nontender and not affected.  He had otherwise 
normal range of motion; and normal x-rays.  He was diagnosed 
with right elbow lateral epicondylitis.  

The veteran's low back pain has been diagnosed as spinal 
decompression L4-L5, L5-S1 (and it has been listed as a 
separate service connection issue that is being remanded). 

The veteran's joint disabilities have been diagnosed as 
bilateral knee patellofemoral syndrome; a left elbow 
olecranon spur; right elbow lateral epicondylitis; and spinal 
decompression L4-L5, L5-S1.  Such diagnoses effectively moot 
consideration of an undiagnosed illness theory of service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
However, the disabilities are still for consideration whether 
they were manifested during service or are otherwise related 
to service.

The earliest in service evidence of soreness involves sore 
muscles in August 1971 and November 1971.  Then there are no 
further complaints until April 1991 (20 years later).  
Moreover, the veteran specifically denied sore or painful 
joints on numerous occasions; and numerous VA examinations 
between November 1971 and April 1991 were normal.  This all 
weighs heavily against a finding of a chronic disability.  

The veteran complained of a stiff left knee is April 1991; 
but the examination was normal.  Moreover, he underwent 
normal examinations in April 1994, January 1996, and January 
1998; and he specifically denied having sore or swollen 
joints each time.  Once again, this weighs heavily against a 
finding of a chronic disability.  

The Board acknowledges that there has been no competent 
medical opinion rendered with regard to whether the current 
disabilities are related to service.  However, the Board 
notes that there is very little in service evidence upon 
which a nexus opinion could be based.  The 1971 complaints of 
muscle soreness do not even specify which muscles were sore.  
The Board finds that to seek a medical nexus opinion at this 
late stage (36 years after the complaints of muscle 
soreness/aches) would require the clinician to engage in mere 
speculation.  As such, the Board finds that a medical 
examination or opinion is not necessary to properly 
adjudicate the claim.
  
The Board finds that with only a couple isolated complaints 
of muscle soreness/aches; followed by numerous normal medical 
examinations and denials (by the veteran himself) regarding 
swollen or painful joints; and without a competent medical 
opinion linking his current disability to service, the Board 
finds that a preponderance of the evidence is against the 
claim for service connection.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for sore joints, to include as 
due to an undiagnosed illness, must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Cervical spine to include as due to an undiagnosed illness

The veteran testified at his November 2005 RO hearing that 
his cervical spine disability began in 1971 or 1972.  He 
stated that he was pulling a pump off on the front of a 
diesel.  He was sitting on the floor with his legs fully 
extended.  When he pulled, he strained his back and was sent 
to the hospital for one day.  He was then transferred to 
another hospital in Balboa for two days, before returning to 
his Destroyer (where he continued to have back problems for 
four days).  

The service medical records contain no findings attributed to 
a cervical spine disability.  He underwent examinations in 
April 1973, August 1973, February 1978, January 1982, May 
1984, August 1988, April 1991, April 1994, January 1996, and 
January 1998.  Each examination yielded normal findings.  
Moreover, the veteran denied recurrent back pain in all but 
one of the Reports of Medical History that he completed in 
conjunction with the examinations.  The only time he noted 
recurrent back pain was in April 1991.  On that Report, he 
checked "yes" to the question of whether he has had 
recurrent back pain; but then added the word "gone."  

The veteran underwent a June 2003 VA examination.  He 
complained of a new onset of right trapezius muscle numbness 
if he turns his head the wrong way.  He was nontender in the 
cervical spine.  There was no paravertebral muscle spasm.  He 
complained of intermittent right trapezius muscle numbness.  
The veteran thought it had something to do with the way he 
watches TV.  He had excellent range of motion.  X-rays 
revealed degenerative disc disease at C3-4 with right 
foraminal stenosis.  He continued to receive treatment for it 
while in the National Guard.  

The veteran's cervical spine disability has been diagnosed as 
degenerative disc disease at C3-4 with right foraminal 
stenosis.  Such diagnosis effectively moots consideration of 
an undiagnosed illness theory of service connection under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, the disability 
is still under consideration for whether it was manifested 
during service or is otherwise related to service.

The service medical records show no findings attributed to a 
cervical spine disability.  To the contrary, the veteran 
underwent numerous examinations after the alleged cervical 
spine injury in 1971 or 1972.  All the examinations were 
normal; and the veteran denied recurrent back pain on 
numerous occasions.  It seems clear that even if the veteran 
sustained an injury to his cervical spine in 1971 or 1972, 
the injury was acute and transitory; and it did not 
constitute a chronic disability.  

The lack of any post-service medical records until decades 
after the initial alleged injury is probative to the issue of 
chronic disability.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). 

The Board acknowledges that there has been no competent 
medical opinion rendered with regards to whether the 
veteran's cervical spine disability is related to service.  
The Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim. See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
finds that in the absence of any findings attributed to a 
cervical spine disability in the service medical records or 
within one year of service, to seek a medical nexus opinion 
at this late stage would require the clinician to engage in 
mere speculation.  That is, there are no in-service findings 
or a diagnosis for a medical professional to link a current 
diagnosis to. As such, the Board finds that a medical 
examination or opinion is not necessary to properly 
adjudicate the claim.

Moreover, with no findings in the service medial records 
attributed to a cervical spine disability; numerous normal 
medical examinations and denials (by the veteran himself) 
regarding recurrent back pain; and without a competent 
medical opinion linking his current disability to service, 
the Board finds that a preponderance of the evidence is 
against the claim for service connection.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a cervical spine disability, 
to include as due to an undiagnosed illness, must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Edema (claimed as fluid retention in the legs)

The service medical records show no findings attributed to 
edema or fluid retention in the legs.  The veteran stated at 
his November 2005 RO hearing that his water retention started 
two years ago (which would mean approximately 2003; 12 years 
after active duty service).  

The medical records reflect that the veteran first complained 
of bilateral lower edema in June 2004.  He stated that he 
recently took a new job and he is on his feet for the 
majority of the day, and by the end of the day he noticed 
that his ankles and lower legs are quite swollen.  When he 
gets home, he puts his feet up, and the swelling goes down.  
The examiner assessed him with bilateral lower extremity 
edema, and suspected that it was a secondary side effect of 
the Vioxx (which he is taking to relive cervical 
radiculopathy and neck pain).  The veteran discontinued using 
Vioxx, but there was no improvement.  In September 2004, he 
was assessed with lower extremity edema secondary to chronic 
venous insufficiency.  In October 2004, the examiner 
suspected that the reason for the lower extremity edema was 
the veteran's obesity and peripheral venous stasis.  He noted 
that a June echocardiogram showed normal ventricular 
function.  

By the veteran's own admission, the lower extremity edema 
began in approximately November 2003 (12 years after active 
duty service); and the medical records reflect that it began 
when the veteran accepted a new job that had him on his feet 
almost all day.  There has been no evidence that the edema 
was caused or aggravated by service.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for edema (claimed as fluid 
retention in the legs) must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




ORDER

Entitlement to a rating in excess of 10 percent for service 
connected hypothyroidism is not warranted.  Entitlement to 
service connection for patello-femoral syndrome, right knee, 
for sore joints, and for cervical spine disability, to 
include as due to undiagnosed illnesses, is not warranted.  
Entitlement to service connection for sinusitis and edema 
(claimed as fluid retention in legs) is not warranted.  The 
appeal is denied to this extent.  


REMAND

Low back

The veteran's service medical records show evidence of lower 
back pain, apparently due to an April 1971 motor vehicle 
accident.  The veteran complained of lower back pain from May 
1971 through December 1971.  The service medical records also 
reflect that the veteran suffered from spina bifida (though 
the records specifically opine that the veteran's low back 
pain was not likely due to spina bifida).  The veteran also 
complained of back pain on his April 1991 examination.  Pain 
was noted at L4-L5 with forward flexion.  The veteran was 
discharged from service in August 1991, and underwent spinal 
decompression and fusion surgery in July 1994.  Given that 
the veteran complained of back pain during both periods of 
active service, and the fact that he underwent spinal 
decompression and fusion surgery just three years following 
active duty service, the board finds that a VA opinion is 
necessary to determine if is it more likely than not that his 
current low back disability is related to any incident of 
service.  

COPD

The veteran stated at his November 2005 RO hearing that he 
had some acute respiratory infections during his first period 
of service (from 1969 to 1973); but that he was did not have 
any respiratory problems upon his discharge from service.  He 
also stated that he had a chronic cough in 1991.  He 
acknowledged that he was a smoker (he has since quit); but 
that the cough was worse when he was "in country."  He 
neither claimed (nor denied) having been diagnosed with COPD 
while in service.  However, he stated that his COPD flared up 
in September 2003.  He stated that he first thought it was a 
cold; but the next morning, he was rushed to the hospital 
because it was thought that he was having a heart attack.  He 
stated that that is when he was diagnosed with COPD; and he 
hasn't touched a cigarette since.

The service medical records reflect that he underwent an 
examination in April 1969 and was found to have had rales in 
both lung fields.  It does not appear to have been a chronic 
condition, as the veteran underwent normal examinations in 
February 1973, August 1973, February 1978, January 1982, May 
1984, and August 1988.  He also completed Reports of Medical 
History in conjunction with each examination.  Each time he 
denied having had chronic coughs, shortness of breath, etc.  

As the veteran testified, he underwent an examination in 
April 1991 and complained of a chronic cough that was worse 
in country.  The examination showed abnormalities in the 
veteran's lungs and chest in the form of inspiration wheeze 
with cough.  The Board once again finds, that given his 
respiratory infection during his first period of service; and 
given his abnormal April 1991 examination; that the veteran 
should be afforded with a VA examination for the purpose of 
obtaining a medical opinion regarding the etiology of the 
veteran's current disability.      

The veteran was actually diagnosed with COPD prior to 
September 2003 (he was diagnosed with it in a VA examination 
report dated June 2003).  The September 2003 hospitalization 
represented a flare-up of the condition.  

Hypertension

In his September 2005 notice of disagreement, the veteran 
suggested that his high blood pressure may be the result of 
his hypothyroidism, or medication used to treat his 
hypothyroidism.  He has submitted internet research that 
states that hypothyroidism can cause an increase in levels of 
cholesterol and triglycerides; and can cause fluid around the 
heart.  The Board finds that a VA examination is warranted 
for the purpose of obtaining a nexus opinion regarding the 
veteran's high blood pressure.  

Patellofemoral syndrome, left knee
The Board notes that first evidence of a knee injury is an 
Army National Guard medical report dated June 1989.  The 
veteran injured his left knee while playing volleyball.  The 
disability was manifested by pain and swelling; and he was 
diagnosed with a strained medial collateral ligament.  A July 
1989 treatment note reflects that he was to continue with 
crutches and left knee immobilization.  In April 1991, the 
veteran once again complained of a swollen left knee joint 
and stiffness of two weeks duration.  He reported that he had 
injured the knee three years ago.  

Given that there is medical evidence of record that indicates 
that the veteran sustained a left knee injury in service 
(June 1989), and that he experienced left knee pain during 
another period of service (April 1991), the Board finds that 
a VA medical opinion is necessary in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).  The RO should 
schedule the veteran for a VA examination to determine the 
nature, extent and etiology of the veteran's left knee 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the etiology of his low back 
disability and left knee disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records and post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
to opine:

	a) whether it is at least as likely 
as not (a 50 percent or more likelihood) 
that the veteran's low back disability 
was caused or aggravated by service; and

	b) whether it is at least as likely 
as not (a 50 percent or more likelihood) 
that the veteran's left knee disability 
was caused or aggravated by service, to 
include the June 1989 injury documented 
in a National Guard medical report.

2.  The veteran should be afforded VA 
examination for the purpose of 
determining the etiology of his COPD.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
medical records and post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
to opine whether it is at least as likely 
as not (a 50 percent or more likelihood) 
that the veteran's COPD was caused or 
aggravated by service?

3.  The veteran should be afforded VA 
examination for the purpose of 
determining the etiology of his high 
blood pressure.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
be asked to respond to the following:

	a)  is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's hypertension was caused or 
aggravated by service?   

	b) is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's hypertension was caused by, 
or aggravated by, the veteran's service 
connected hypothyroidism, to include 
medication taken in order to control 
hypothyroidism?  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


